DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Priority
The instant application is a 371 of PCT/EP2017/067092 filed on 07/07/2017. All claims receive priority to the PCT application filed on 07/07/2017. 
Claims 1-21 are pending in the instant application. In view of the election of claims 1-18 and 20-21 in the reply filed on 08/29/2022, claims 1-18 and 20-21 are examined on the merits herein. 

Information Disclosure Statement
The information disclosure statements filed on 02/23/2021 and 05/10/2021 fail to comply with 37 CFR 1.98(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent documents JP/H06/504700 (02/23/2021), JP3021237 (02/23/2021), and CN/1689542A (05/10/2021) have not been provided translated in full nor have translated abstracts been provided and therefore have not been considered. All other references in the IDSs dated 02/23/2021 and 05/10/2021 have been considered.  

Claim Objections
Claim 1 is objected to for the following deficiencies: Claim 1 recites “an elastic element” in line 14. As this is meant to refer to multiple elastic elements, it should read “elastic elements”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claims 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the core edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent upon claim 3 which the core edge was deleted from; therefore, this rejection could be rendered moot by changing the limitation to read “a core edge”. 
Claim 15 recites the limitation “the first and second longitudinal portions” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the limitation to read “first and second longitudinal portions”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(2) prior art against the later invention.


    PNG
    media_image1.png
    628
    633
    media_image1.png
    Greyscale

Fig. 1 of Drevik.

Claims 1-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent no. WO/2011/162657 A1 to Drevik (PTO-892) in view of Foreign Patent no. CZ/287990 B6 to Lash (PTO-892), U.S. P.G. Pub. no. US/2007/100308 A1 to Miyairi (PTO-892) as evidenced by NPL U “Defining and Communicating Color” to Sappi (PTO-892), and U.S. P.G. Pub. no. US/2011/0092943 A1 to Bishop (IDS dated 05/10/2021).
Regarding claim 1, Drevik discloses a disposable hygiene absorbent product (1 incontinence protector) comprising a liquid-permeable topsheet (pg. 12 lines 30-32; 2 topsheet), a liquid-impermeable backsheet (pg. 13 line 29; 4 backsheet) and an absorbent core (6 absorbent core) arranged between the topsheet (2 topsheet) and the backsheet (pg. 13 lines 1-2; 4 backsheet), wherein the absorbent product (1 incontinence protector) has a longitudinally extending centre line (10 centerline) extending centrally through the absorbent product (Fig. 1 showing 10 centerline extending through 1 incontinence protector), wherein the absorbent product (1 incontinence protector) extends in a flattened-out configuration in a longitudinal direction (Y-axis) and in a transversal direction (X-axis) and wherein the topsheet (2 topsheet) and the backsheet (4 backsheet) have extensions in the longitudinal and the transversal directions (pg. 13 lines 4-7; Fig. 1 showing 7 edge area extension of 2 topsheet and 4 backsheet) and the topsheet (2 topsheet) and the backsheet (4 backsheet) have substantially the same extensions in the longitudinal and the transversal directions (pg. 13 lines 4-7) and the absorbent core (6 absorbent core) has a smaller extension than the topsheet (2 topsheet) and the backsheet (4 backsheet) in both the longitudinal and the transversal directions (Fig. 1 showing 6 absorbent core within 2 topsheet and 4 backsheet), the core (6 absorbent core) being surrounded with a peripheral edge area (7 edge) which comprises the topsheet (2 topsheet) and the backsheet (pg. 13 lines 4-7; 4 backsheet) and wherein the edge area (7 edge) comprises over at least a portion of the length on respective side of the centre line (10 centerline) an elastic element (Fig. 1 showing 13 and 14 elastic elements provided on both sides of 10 centerline within 7 edge) extending longitudinally in the direction (Fig. 1 as annotated above- 13 and 14 elastic elements longitudinally extending along 6 absorbent core) following the shape of the core (6 absorbent core) and an outermost peripheral edge (8 and 9 peripheral edge) of the edge area (Fig. 1 as annotated above- 13 and 14 elastic elements longitudinally extending along 7 edge).
Drevik differs from the instantly claimed invention in that Drevik fails to disclose that the topsheet is translucent, the backsheet has a different inherent color than an inherent color of the topsheet, the core and the elastic elements, and has a lower L*-value than the topsheet, the core and the elastic elements measured by a reflectance spectrophotometer, and that the topsheet is provided with a printed pattern arranged to mask the elastic elements.
Lash teaches an absorbent article (10 diaper) with a translucent topsheet (para. 0144 lines 1581-1582; 12 topsheet). 
Lash is considered to be analogous to the instantly claimed invention in that Lash teaches a disposable absorbent article. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the topsheet of Drevik to be translucent as taught by Lash, because Lash teaches that this allows for better visualization of absorbent components (see para. 0144 lines 1581-1582).
Miyairi teaches an absorbent article comprising a colored backsheet (para. 0043, colorants for printing 3 backsheet; 3 backsheet with 8 colored area and 9 uncolored area) that is darker and has a different color than a topsheet (2 topsheet) and a core (Fig. 1 showing light and uncolored 2 topsheet and 4 absorbent core as compared to 3 backsheet with 8 colored area and 9 uncolored area). Sappi teaches that L* in the CIELAB color scale represents lightness and that a lower L* value would equate to a darker color (pg. 5); therefore, Miyairi teaches a backsheet with a lower L* value than a topsheet and a core.
Miyairi is considered to be analogous to the instantly claimed invention in that Miyairi teaches a disposable absorbent article. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the article of Drevik to have a backsheet with a lower L* value than other components as taught by Miyairi, because Miyairi teaches that coloring a large portion of the backsheet provides a sense of integration with a wearer’s underwear (see para. 0005 lines 5-10). 
Bishop teaches an absorbent article (20 absorbent pants) with a backsheet (40 outer cover) provided with a printed pattern (para. 0032 lines 1-14; 60 graphic) arranged to mask the elastic elements (para. 0102 lines 1-5; 54 and 56 waist elastic members, 58 leg elastic members). Bishop further teaches that any component of the article (20 absorbent pants) can be printed to mask another component of the article (para. 0102 lines 1-7; 20 absorbent pants). 
Bishop is considered to be analogous to the instantly claimed invention in that Bishop teaches a disposable absorbent article. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the topsheet of Drevik to comprise a printed pattern to mask the elastic elements as taught by Bishop, because Bishop teaches that consumers generally prefer products that more closely emulate the appearance of real cloth underwear that has a consistent look and feel (see para. 0001 lines 4-13). Further, as Bishop discloses the same function of the pattern as the instant invention (pg. 2 lines 12-21, improve the visual appearance of a product to increase user confidence by providing a printed pattern arranged to mask elastic elements), the functional relationship between the pattern and the absorbent article is not considered new or non-obvious and therefore, is considered nonfunctional printed matter which does not patentably distinguish the claimed product from the prior art. 
Regarding claims 2-9, 18, and 20-21, Drevik differs from the instantly claimed invention in that Drevik fails to disclose the specifics of the printed pattern. 
As explained in the rejection of claim 1 of Drevik in view of Bishop, the pattern of the instant application is considered nonfunctional printed matter which does not patentably distinguish the claimed product from the prior art. 
Further, Bishop discloses a printed pattern of any configuration printed in any color on any surface (para. 0034, coloration and amount of graphics; para. 0090-0091 coloration and patterning; para. 0094-0096 patterned components and printing). 
Regarding limitations to pattern types, placement, and amount (claims 2-3, 7, 18, and 20), it would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the article of Drevik to have any amount of patterns covering any area as Bishop teaches any pattern configuration to provide the predictable result of creating an aesthetic look or differentiating between different elements. 
Regarding limitations to color differences ΔE between different areas of the printed pattern (claim 4), it would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the article of Drevik to have a non-visible color difference as Bishop teaches any color configuration to provide the predictable result of creating a uniform appearance. 
Regarding limitations to color differences ΔE between the printed pattern and non-printed areas (claim 5-6 and 21), it would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the article of Drevik to have a visible color difference as Bishop teaches any color configuration to provide the predictable result of allowing for differentiation between different elements. 
Regarding limitations to the color of the backsheet (claims 8), one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the article of Drevik to have a pattern the same color and a different chroma or lightness as Bishop teaches any color configuration to provide the predictable result of creating a uniform appearance between the topsheet and backsheet.
Regarding other limitations to the color of the backsheet (claim 9), one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the article of Drevik to have a pattern with a different color, chroma, or lightness as Bishop teaches any color configuration to provide the predictable result of allowing for differentiation between the topsheet and backsheet. 
Regarding claim 10, Drevik discloses that the backsheet (4 backsheet), topsheet (2 topsheet) and elastic elements (13 and 14 elastic elements) arranged between the topsheet (2 topsheet) and the backsheet (Fig. 2 showing 13 and 14 elastic elements arranged between 2 topsheet and 4 backsheet) are joined together along the edge area (7 edge) by means of adhesive (pg. 13 lines 7-8).  
Regarding claim 11, Drevik discloses that the centre line (10 centerline) divides the product (1 incontinence protector) into mirror imaged first and second longitudinal portions which are symmetrical in respect of the centre line (Fig. 1 as annotated above- I first and II second symmetrical longitudinal portions about 10 centerline).  
Regarding claim 12, Drevik discloses that the product (1 incontinence protector) has a head portion (Fig. 1 as annotated above- B1 head portion), an intermediate portion (Fig. 1 as annotated above- B2 intermediate portion) and a rear portion (Fig. 1 as annotated above- B3 rear portion), wherein the head portion (Fig. 1 as annotated above- B1 head portion) comprises in each longitudinal portion (Fig. 1 as annotated above- I first and II second longitudinal portions) an arch-shaped edge portion (pg. 14 lines 16-18 rounded edges) having two opposing outermost first transition points (Fig. 1 as annotated above- T1 and T1’ first transition points) in the transverse direction (X-axis) in the outermost edge (8 and 9 peripheral edges) of the edge portion (7 edge), wherein a broadest first product width extends between said outermost first transition points (Fig. 1 as annotated above- T1 and T1’ first transition points at broadest product width) and wherein the head portion (Fig. 1 as annotated above- B1 head portion) transitions into the intermediate product portion (Fig. 1 as annotated above- B2 intermediate portion) at said first transition points (Fig. 1 as annotated above- T1 and T1’ first transition points), the edge portion (7 edge) in the intermediate product portion (Fig. 1 as annotated above- B2 intermediate portion) tapering towards a central end point (12 rear end point) in the rear portion of the product (Fig. 1 as annotated above- B3 rear portion), wherein the intermediate portion (Fig. 1 as annotated above- B2 intermediate portion) transitions to the rear portion (Fig. 1 as annotated above- B3 rear portion) at rear portion transition points (Fig. 1 as annotated above- T2 and T2’ first transition points) longitudinally distanced from the first transition points (Fig. 1 as annotated above- T1 and T1’ first transition points) and the central end point (12 central end point).  
Regarding claim 13, Drevik discloses that the shape of the product (1 incontinence protector) resembles a triangular shape (pg. 14 lines 15-16).  
Regarding claim 14, Drevik discloses that the shape of the product (1 incontinence protector) resembles a quadrilateral shape (pg. 14 lines 15-16). 
Regarding claim 16, Drevik discloses that the elastic elements (13 and 14 elastic elements) extend in the edge area (8 and 9 peripheral edges of 7 edge area) in the first and second longitudinal portions (Fig. 1 as annotated above- I first and II second longitudinal portions) within the intermediate rear portion (Fig. 1 as annotated above- B2 intermediate portion closer to B3 rear portion) and are inclined in respect of the centre line (pg. 14 lines 20-22; 10 centerline).  
Regarding claim 17, Drevik discloses that the elastic elements (13 and 14 elastic elements) comprise foam elastics (pg. 14 lines 32-34). 


    PNG
    media_image2.png
    510
    285
    media_image2.png
    Greyscale

Fig. 15 of Mateo.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drevik, Lash, Miyairi, and Bishop as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2011/0172627 A1 to Mateo (PTO-892).
The teachings of Drevik, Lash, Miyairi, and Bishop are explained in the rejection of claim 1 above.
The combined teachings of Drevik, Lash. Miyairi, and Bishop differ from the instantly claimed invention in that they fail to teach that the shape of the product resembles an hourglass-shape, and wherein the product comprises a head portion, a centrally located intermediate portion and a rear portion, wherein the elastic elements extend in the first and second longitudinal portions in the intermediate portion.  
Mateo teaches an absorbent product (10 sheet) wherein the shape of the product (10 sheet) resembles an hourglass-shape (para. 0013 lines 10-12; Fig. 15 showing hourglass embodiment), and wherein the product (10 sheet) comprises a head portion (43 head portion), a centrally located intermediate portion (42 intermediate portion) and a rear portion (41 rear portion), wherein the elastic elements (81 and 82 elastic elements) extend in first and second longitudinal portions (Fig. 15 as annotated above- I first and II second longitudinal portions) in the intermediate portion (42 intermediate portion).  
Mateo is considered to be analogous to the instantly claimed invention in that Mateo teaches a disposable absorbent product. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the product of Drevik, Lash, Miyairi, and Bishop to be shaped as an hourglass as taught by Mateo, because Mateo teaches that an hourglass-shape can cover the posterior, anterior, and crotch portions of a user to address posterior and anterior staining from urinary or fecal incontinence (see para. 0009 lines 2-16, para. 0011 lines 24-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781